Citation Nr: 1756633	
Decision Date: 12/07/17    Archive Date: 12/15/17

DOCKET NO.  95-03 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress disorder (PTSD), to include as secondary to the service-connected acquired psychiatric disorder.

2.  Entitlement to an initial evaluation in excess of 30 percent for the service-connected acquired psychiatric disorder, to include major depressive disorder, prior to March 24, 2009. 


REPRESENTATION

Appellant represented by:	Marc D. Pepin, Attorney at Law


WITNESS AT HEARINGS ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to December 1974.  He was initially administratively discharged from service under other than honorable conditions in lieu of a trial by court-martial.  In January 1981, his discharge was upgraded to a general discharge under honorable conditions, but the reason for separation was unchanged.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from an August 1994 rating decision of the RO in Togus, Maine that denied the claim of service connection for PTSD.  Subsequently, in a September 1997 Administrative Decision, the RO held that service connection could not be established for any disability, including PTSD, resulting from a November 1974 in-service incident on the basis that such disability would therefore be due to the Veteran's own willful misconduct.  Thereafter, the Veteran appealed the September 1997 Administrative Decision to the Board, and that decision was affirmed by the Board in a March 2000 decision.  

The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  Prior to promulgating a decision, VA's Office of General Counsel filed an Unopposed Motion for Remand and to Stay Proceedings, which the Court granted in a March 2001 Order.  Upon receipt of the claim in February 2002, the Board again denied service connection for PTSD.  The Veteran then appealed the February 2002 denial to the Court, whereby in a July 2003 Order the Board's February 2002 decision was vacated and the matter remanded for readjudication.  

VA's Office of General Counsel appealed the Court's July 2003 decision to the United States Court of Appeals for the Federal Circuit (Federal Circuit), which vacated the Court's Order and remanded the matter for further proceedings in April 2004.  Thereafter, the Court issued a September 2004 Order once again vacating the February 2002 Board decision and remanding for readjudication.  That Order was affirmed by the Federal Circuit in a March 2008 decision.  

After the matter was remanded to the RO for additional development and returned to the Board in June 2012, the Board once again denied the Veteran's claim of service connection for PTSD.  Following the Veteran's appeal, in March 2013 the Court granted a Joint Motion for remand which vacated the Board's June 2012 decision and remanded the claim to the Board for further proceedings.  Upon receipt of the matter in December 2013, the Board remanded the claim to the RO for further development.  Following the issuance of a supplemental statement of the case (SSOC) continuing the denial of an increased rating for major depressive disorder as well as an earlier effective date for the same, all three issues were returned to the Board for its adjudication.  

During the pendency of the appeal the Veteran has moved to a new address, and thus jurisdiction now rests with the RO located in Nashville, Tennessee. 

The Board notes that in its December 2007 rating decision, the RO granted service connection for major depressive disorder with a disability rating of 30 percent effective March 14, 2001, the date of the correspondence in which the Veteran's representative first asserted that the Veteran was entitled to service connection for a psychiatric disorder other than PTSD.  The Veteran directly appealed both the assigned disability rating as well as the effective date.  As a function of the Board's de novo review authority, the Board has characterized the Veteran's claim of an increased rating and an earlier effective date for service-connected major depressive disorder as a claim for an increased rating and an earlier effective date for an acquired psychiatric disorder, to include major depressive disorder.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (VA has an obligation to consider whether possible mental disorders are service connected if those disorders are indicated by the evidence in the record even if a veteran's claim does not specifically identify those disorders and instead identifies a distinct but related mental disorder).  

In September 1995, the Veteran testified at a hearing before a Decision Review Officer (DRO hearing).  

In May 2009, the Veteran presented testimony at the RO by way of a videoconference hearing before a Veterans Law Judge (VLJ).  That VLJ has since left the Board.  Following the Board's December 2013 remand, the Veteran requested a new hearing regarding all of the issues currently on appeal.  As the VLJ that formerly presided over the May 2009 hearing was no longer available, the Veteran was scheduled for a videoconference hearing before the undersigned VLJ in January 2017.  Transcript of all three hearings are in the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regrettably, before the Board can adjudicate the remaining claims on appeal, further development of the record is necessary.  To that end, the Board notes that there is some suggestion in the record that the Veteran's PTSD has been permanently aggravated by his service-connected acquired psychiatric disorder, to include major depressive disorder.  In a February 2017 evaluation a Dr. Q.A-S. determined that it was more likely than not that the Veteran had PTSD prior to entering service and discussed that the Veteran developed major depressive disorder as a direct result of the Veteran's traumatic experiences in service.  Dr. Q.A-S. delineated between the rage episodes and chronic ongoing baseline anger attributable to the PTSD and the depression attributable to the major depressive disorder, and found that the mental health symptomatology documented in service, to include confused thinking and abnormal thought processes, were manifestations of these two disorders together.  Although Dr. Q.A-S. ultimately concluded that the PTSD was aggravated by service, is not clear whether he determined that the aggravation was due to the in-service traumatic experiences or whether it was due to the symptoms of the depressive disorder.  
Similarly, the December 2007 VA psychologist who examined the Veteran found that the Veteran had PTSD that preexisted service and that he also developed a separately diagnosable depressive disorder while in service as a direct result of his traumatic experiences in service.  That psychologist also noted that the documented depression the Veteran experienced in service that formed the basis of his depressive disorder diagnosis was a potential symptom of the preexisting PTSD.  He acknowledged that it was difficult to separate the symptoms attributable to each condition because they were so closely intertwined.  That being said, the examiner did state that the Veteran's depression continued after service and that the Veteran's history of exacerbated symptomatology illustrated that both conditions continued and worsened in severity after service.  

While these particular evaluations suggest that the acquired psychiatric disorder may have aggravated the PTSD, the record does not contain any VA examiner's opinion that expressly addresses the issue of whether the PTSD is secondary to the depression for service connection purposes.  The Veteran has an extensive mental health treatment history in which he has received treatment for a variety of diagnosed psychiatric conditions, but the consensus among the majority of the medical professionals who have evaluated him during the pendency of the present appeal is that he has both major depressive disorder that is attributable to service and separately diagnosable PTSD that preexisted service, and that the symptoms of both are closely intertwined.  Unfortunately, without a clear opinion addressing the issue of whether the PTSD was incurred or aggravated as secondary to the service-connected acquired psychiatric disorder for service-connection purposes, the Board cannot proceed with its adjudication of this matter.  Therefore, the RO must elicit an opinion responsive to the query.  

As for the claim for an increased disability rating for the Veteran's service-connected acquired psychiatric disorder, the Board notes that it would necessarily have to include an evaluation of any newly service-connected psychiatric disorders, to specifically include PTSD if service connection is found to be warranted.  Therefore, a decision on the issue of entitlement to an increased rating for an acquired psychiatric disorder is deferred pending resolution of the Veteran's PTSD claim as such claims are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran's claims file to the VA psychologist who issued the July 2017 opinion, or to another qualified psychologist or psychiatrist if that individual is not available, for the purpose of setting forth an opinion as to the nature and etiology of the Veteran's PTSD.  The electronic claims file must be reviewed by the examiner.  (The Board leaves the determination of whether an examination is necessary to the discretion of the psychologist, but is not requiring it.)

The psychologist is asked to provide an opinion that is responsive only to the following query: whether it is at least as likely as not (50 percent probability or greater) that the PTSD was caused or aggravated by the service-connected acquired psychiatric disorder.   The psychologist should note that the term "aggravated by" refers to a chronic or permanent worsening of the underlying condition, as contrasted to mere temporary or intermittent flare-ups of symptoms that resolve and return to the baseline level of disability.  If the opinion is that the service-connected acquired psychiatric disorder aggravated the PTSD, the psychologist should specify, so far as possible, the degree of disability resulting from such aggravation. 

In offering this opinion, the psychologist must specifically consider the Veteran's lay contentions regarding the exacerbation of his mental health symptomatology in relation to the manifestation of his service-connected acquired psychiatric disorder, as well as Dr. Q.A-S.'s February 2017 evaluation.  The psychologist must provide a complete rationale for any opinion expressed.  

2.  After completion of the foregoing, readjudicate the
claims of entitlement to service connection for PTSD and entitlement to an increased rating of the acquired psychiatric disorder.  If any benefit sought on appeal remains denied, furnish the Veteran with a supplemental statement of the case and afford him the appropriate time period for response.  Then, return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2012).



_________________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




